DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-7 and 11-17 in the reply filed on 2/5/21 is acknowledged.
Claims 8-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/5/21.
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Apparatus for Video Coding by Determining Intra Prediction Direction based on Coded Information of Neighboring Blocks.

Claim Objections
Claim 3 is objected to because of the following informalities: the acronym MPM should be spelled first before using in line 1.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the acronym MPM should be spelled first before using in line 4.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: the acronym MPM should be spelled first before using in line 1.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the acronym MPM should be spelled first before using in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0177118 A1 (“Karczewicz”).
Regarding claim 1, Karczewicz discloses a method of video decoding performed in a video decoder, the method comprising: receiving coded information of neighboring blocks of a current block (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]; thus, the most probable modes (MPMs) of neighboring blocks of a current block are previously received relative to when the MPMs of a current block are received) from a coded video bitstream (e.g. see encoded video bitstream received by video decoder 30 in Fig. 4 from video encoder 20 in Fig. 2), the coded information comprising intra prediction information of the neighboring blocks (e.g. see most probable mode determined based on intra-prediction modes used to encode left- and above-neighboring blocks, e.g. see at least paragraph [0120]); determining intra prediction information of the current block  based on the coded information of the neighboring blocks (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]; thus, the MPMs of the current block are received by video decoder 30 in Fig. 4, i.e. the entropy decoding unit 70, from video encoder 20 in Fig. 2; Fig. 5B illustrates in more details how entropy decoding unit 70 decodes by using CABAC 
Regarding claim 2, Karczewicz further discloses wherein the determining the intra prediction information of the current block comprises: determining a context model from a set of context models (e.g. see context modeling, e.g. see at least paragraph [0148]) based on the coded information (e.g. see values of corresponding previously encoded syntax elements for neighboring blocks of video data, e.g. see at least paragraph [0148]); and determining the intra prediction information of the current block based on the coded information of the neighboring blocks of the current block according to the determined context model (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]; thus, the MPMs of the current block are received by video decoder 30 in Fig. 4, i.e. the entropy decoding unit 70, from video encoder 20 in Fig. 2; Fig. 5B illustrates in more details how entropy decoding unit 70 decodes by using CABAC decoding unit 50B to decode an encoded bin string comprising one or more bins that includes context assignment in module 53B, e.g. see paragraphs [0156]-[0157]; context assignment uses values of corresponding previously encoded syntax elements for neighboring blocks, see paragraph [0148]; thus, previously encoded syntax elements for neighboring blocks, i.e. MPMs of neighboring blocks previously received, are used in the context assignment module 53B to decode the received MPMs of the current block).  
Regarding claim 3, Karczewicz further discloses wherein the coded information comprises at least one of an MPM flag, a reference line index, an intra sub-partition (IPS) flag, an intra prediction 
Regarding claim 4, Karczewicz further discloses wherein the intra prediction information of the current block comprises at least one of a most probable mode (MPM) flag, a size of an MPM list, or an MPM index (e.g. see most probable modes are signaled using an initial or series of bits, e.g. see at least paragraph [0120]). 
Regarding claim 5, Karczewicz further discloses wherein the determining the context model from the plurality of context models (e.g. see context modeling, e.g. see at least paragraph [0148]) based on the coded information (e.g. see values of corresponding previously encoded syntax elements for neighboring blocks of video data, e.g. see at least paragraph [0148]) comprises: determining the context model based on at least one of a number of non-angular modes of the neighboring blocks, a number of angular modes of the neighboring blocks, MPM flags of the 41 neighboring blocks, MPM indices of the neighboring blocks, or ISP flags of the neighboring blocks (e.g. see values of corresponding previously encoded syntax elements for neighboring blocks of video data, paragraph [0148], e.g. most probable modes of neighboring blocks signaled using an initial or series of bits, e.g. see at least paragraph [0120]). 
Regarding claim 6, Karczewicz further discloses wherein the size of the MPM list of the current block is equal to a first integer when intra prediction modes of the neighboring blocks are non-angular modes, and the size of the MPM list of the current block is equal to a second integer when one of the intra prediction modes of the neighboring blocks is an angular mode, the first integer being smaller than the second integer (it is noted that this claim only limits the size of the MPM list in claim 4, i.e. one of the possible intra prediction information of the current block; claim 4 is rejected Karczewicz discloses the intra prediction information of the current block comprises MPM flag and/or MPM index (see mapping above), i.e. the other two possible intra prediction information of the current block; therefore, this claim is rejected because Karczewicz meets the limitations in claim 4).  
Regarding claim 7, Karczewicz further discloses wherein the size of the MPM list of the current block is equal to a first integer when intra prediction modes of the neighboring blocks are non-angular modes, the size of the MPM list of the current block is equal to a second integer when one of the intra 
	Regarding claims 11-17, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chien et al., US 2012/0314766 A1, discloses an enhanced intra-prediction mode signaling for video coding using neighboring mode
Park et al., US 2016/0044310 A1, discloses a method and device for intra prediction
Franscois et al., US 2012/0327999 A1, discloses encoding mode values representing prediction modes
Chien et al., US 9628789, discloses a reference mode selection in intra mode coding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485